Exhibit 10.24




FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 13th day of February, 2018, by and between SILICON VALLEY
BANK, a California corporation (“Bank”), and CALIX, INC., a Delaware corporation
(“Borrower”).
RECITALS
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 7, 2017 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower is currently in default of Section 6.9(a) of the Loan Agreement
for failing to comply with the Adjusted Quick Ratio financial covenant for the
month ended November 30, 2017 (the “Existing Event of Default”).
D.    Borrower has requested that Bank (a) waive the Existing Event of Default,
and (b) (i) modify the financial covenants, and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.
E.    Bank has agreed to so waive the Existing Event of Default and amend
certain provisions of the Loan Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendments to Loan Agreement.
2.1    Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:
    6.9    Financial Covenants. Maintain at all times on a consolidated basis
with respect to Borrower:


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.

--------------------------------------------------------------------------------





    (a)    Adjusted Quick Ratio. Tested as of the last day of each fiscal month
of Borrower, an Adjusted Quick Ratio as set forth below:
Fiscal Month Ending
Adjusted Quick Ratio
January 31, 2018
At least [***]
February 28, 2018
At least [***]
March 31, 2018
At least [***]
April 30, 2018
At least [***]
May 31, 2018
At least [***]
June 30, 2018
At least [***]
July 31, 2018
At least [***]
August 31, 2018
At least [***]
September 30, 2018
At least [***]
October 31, 2018 and each month thereafter
At least [***]

(b)    Adjusted EBITDA. Tested as of the last day of each fiscal quarter of
Borrower, an Adjusted EBITDA of at least the following amounts (or in the case
of a negative, not more negative than the following negative amounts) at the
following times:
Fiscal Quarter Ending
Adjusted EBITDA
March 31, 2018
($[***])
June 30, 2018
($[***])
September 30, 2018
$[***]
December 31, 2018
$[***]



2.2    Section 13 (Definitions).
(a)    Clause (c) of the definition of “Permitted Liens” set forth in Section
13.1 of the Loan Agreement is hereby deleted in its entirety and replaced with
the following:
    (c)    purchase money Liens or Liens in connection with capital leases (i)
on Equipment acquired or held by Borrower incurred for financing the acquisition
of the Equipment securing no more than [***] Dollars ($[***]) in the aggregate
amount outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.

--------------------------------------------------------------------------------





(b)    The following new defined terms are hereby inserted alphabetically to
Section 13.1 of the Loan Agreement:
    “Adjusted EBITDA” shall mean (a) EBITDA, plus (b) non-cash stock
compensation expense, plus (c) other non-cash expenses approved by Bank in
writing, in its sole discretion, on a case-by-case basis, plus (d) one-time
non-recurring restructuring expenses actually incurred by Borrower in the fiscal
quarter ending March 31, 2018 not to exceed [***] Dollars ($[***]) in the
aggregate.
    “EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to
the extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.
    “Interest Expense” means for any fiscal period, interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).
    “Net Income” means, as calculated on a consolidated basis for Borrower and
its Subsidiaries for any period as at any date of determination, the net profit
(or loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
2.3    Compliance Certificate. Exhibit B of the Loan Agreement is hereby
replaced in its entirety with Exhibit B attached hereto. From and after the date
hereof, all references in the Loan Agreement to the Compliance Certificate shall
be deemed to refer to Exhibit B attached hereto.
3.    Waiver of Existing Event of Default. Borrower acknowledges and agrees that
unless the Existing Event of Default is waived by Bank, the Existing Event of
Default would constitute an Event of Default under the Loan Documents. The Bank
hereby waives, effective as of November 30, 2017, the Existing Event of Default.
Bank’s agreement to waive the Existing Event of Default shall in no way obligate
Bank to make any other modifications to the Loan Agreement or to waive
Borrower’s compliance with any other terms of the Loan Documents, and shall not
limit or impair Bank’s right to demand strict performance of all other terms and
covenants as of any date. The waiver set forth above shall not be deemed or
otherwise construed to constitute a waiver of any other provisions of the Loan
Agreement in connection with any other transaction.
4.    Limitation of Amendment.
4.1    The amendments and waiver set forth in Sections 2 and 3, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.

--------------------------------------------------------------------------------





to (1) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (1) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
4.3    In addition to those Events of Default specifically enumerated in the
Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle Bank to exercise all rights and remedies provided to Bank under the
terms of any of the other Loan Documents as a result of the occurrence of the
same.
5.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
5.1    Immediately after giving effect to this Amendment (1) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (1) no Event of Default has occurred and
is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
5.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) in any material respects,
any law or regulation binding on or affecting Borrower, (b) in any material
respects, any contractual restriction with a Person binding on Borrower in any
material respects, (c) in any material respects, any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.

--------------------------------------------------------------------------------





filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
8.    Effectiveness. This Amendment shall be deemed effective upon (1) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
Borrower’s payment of an amendment fee to Bank of [***] Dollars ($[***]), and
(c) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.
[Signature page follows.]




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BORROWER:
CALIX, INC.
By:     /s/ Cory Sindelar    
Name: Cory Sindelar
Title: Chief Financial Officer




BANK:
SILICON VALLEY BANK
By:     /s/ Stephen Chang    
Name: Stephen Chang
Title: Vice President








[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.

--------------------------------------------------------------------------------






EXHIBIT B


COMPLIANCE CERTIFICATE
TO:        SILICON VALLEY BANK                    Date:                
FROM:     CALIX, INC.
The undersigned authorized officer of CALIX, INC. (“Borrower”) certifies, solely
in his or her capacity as an officer of Borrower and not in his or her
individual capacity, that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes No
Annual financial statements (CPA Audited)
Earlier of 120 days of FYE, or 10-K filing date
Yes No
Quarterly financial statements
Earlier of 90 days of FQE, or 10-Q filing date
Yes No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes No
A/R & A/P Agings
Monthly within 30 days
Yes No
Deferred Revenue Report
Monthly within 30 days
Yes No
Detailed Debtor Listing
Monthly within 30 days
Yes No
Borrowing Base Reports
If Streamline Period in effect, monthly within 30 days; if Streamline Period not
in effect, Friday of each week
Yes No
Board approved projections
Within later of 60 days of Board approval or FYE, and as within 10 days of any
amendment/update
Yes No
 


The following Intellectual Property was registered after the Effective Date or
after the last delivery date of a Compliance Certificate (if no registrations,
state “None”)
____________________________________________________________________________







[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.

--------------------------------------------------------------------------------





Financial Covenants
Required
Actual
Complies
 
 
 
 
Maintain as indicated:
 
 
 
Adjusted Quick Ratio (tested monthly)
See attached schedule
See attached schedule
Yes No



Performance Pricing
 
 
 
 
 
Interest Rate
Applies
AQR > [***]
LIBOR + 2.00% or Prime + 0.50%
Yes No
AQR > [***] and [***]
LIBOR + 2.50% or Prime + 1.00
Yes No
AQR < [***]
LIBOR + 3.00% or Prime + 1.50%
Yes No



 
Unused Line Fee
Applies
AQR > [***]
0.25%
Yes No
AQR < [***]
0.375%
Yes No



Streamline Period
Applies
 
 
 
(i) AQR > [***] from the Effective Date through December 31, 2017, or (ii) AQR
> [***] from January 1, 2018 and at all times thereafter
Yes
Yes No
(i) AQR < [***] from the Effective Date through December 31, 2017, or (ii) AQR <
[***] from January 1, 2018 and at all times thereafter
No
Yes No



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


Attached are copies of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Borrower or any of its Subsidiaries.


CALIX, INC.




By:   
Name:   
Title:   
BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.

--------------------------------------------------------------------------------






Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated:    ____________________
I.    Adjusted Quick Ratio (Section 6.9(a))
Required: Tested as of the last day of each fiscal month of Borrower, an
Adjusted Quick Ratio as set forth below:


Fiscal Month Ending
Adjusted Quick Ratio
January 31, 2018
At least [***]
February 28, 2018
At least [***]
March 31, 2018
At least [***]
April 30, 2018
At least [***]
May 31, 2018
At least [***]
June 30, 2018
At least [***]
July 31, 2018
At least [***]
August 31, 2018
At least [***]
September 30, 2018
At least [***]
October 31, 2018 and each month thereafter
At least [***]



Actual:
A.
Aggregate value of the unrestricted and unencumbered cash and Cash Equivalents
of Borrower at Bank and Bank’s Affiliates, or held in accounts subject to
Control Agreements as permitted under the Agreement
$   
B.
Aggregate value of net billed accounts receivable of Borrower
$   
C.
Quick Assets (the sum of lines A and B)
$   
D.
Aggregate value of liabilities of Borrower on its consolidated balance sheet
including all Indebtedness and current portion of Subordinated Debt permitted by
Bank to be paid by Borrower (but excluding (i) all other Subordinated Debt, (ii)
Obligations to Bank, and (iii) any Indebtedness that is cash secured or is
otherwise collateralized pursuant to terms acceptable to Bank in its sole
discretion), that matures within one (1) year
$   
E.
Aggregate value of Obligations to Bank
$   
F.
The sum of lines D and E
$   
G.
Aggregate value of the current portion of all amounts received or invoiced by
Borrower in advance of performance under contracts and not yet recognized as
revenue


$   
H.
Line F minus line G
$______
I.
Adjusted Quick Ratio (line C divided by line H)
:1.00

Is line I at least the required amount for such month?
________ No, not in compliance                          Yes, in compliance


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.

--------------------------------------------------------------------------------






II    Adjusted EBITDA (Section 6.9(b))


Required: Tested as of the last day of each fiscal quarter of Borrower, an
Adjusted EBITDA of at least the following amounts (or in the case of a negative,
not more negative than the following negative amounts) at the following times:


Fiscal Quarter Ending
Adjusted EBITDA
March 31, 2018
($[***])
June 30, 2018
($[***])
September 30, 2018
$[***]
December 31, 2018
$[***]



Actual:
A.
Net Income of Borrower
$_________
B.
To the extent included in the determination of Net Income
 
 
1. The provision for income taxes
$_________
 
2. Depreciation expense
$_________
 
3. Amortization expense
$_________
 
4. Interest Expense
$_________
C.
EBITDA (line A plus lines B.1-B.4)
$_________
D.
Non-cash stock compensation expense
$_________
E.
Other non-cash items approved by Bank in writing on a case-by-case basis
$_________
F.
One-time non-recurring restructuring expenses actually incurred by Borrower in
the fiscal quarter ending March 31, 2018 not to exceed $3,000,000 in the
aggregate
$_________
G.
Adjusted EBITDA (line C plus lines D-F
$_________



Is line G at least the amount required above?


  No, not in compliance                ___________ Yes, in compliance




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to portions of this agreement.